Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “The specific approach in these additional elements provides a combination of steps that improves the functioning of the computer and the technical field of traversal of graphs, and uses the ideas in meaningful way that is not generally linking to a technological environment. The originally filed Specification describes drawbacks of conventional approaches and advantages of
these improvements as follows:… Accordingly, amended independent claims 1 and 11 integrate the ideas into a practical application and should not be rejected under 35 U.S.C. § 101… Applicant respectfully submits that the specific ordered combination of limitations recited in amended independent claims 1 and 11 is not well-understood, routine, or conventional. The Patent Office provides no evidence that demonstrates otherwise for the specific ordered combination of limitations recited in amended independent claims 1 and 11. Moreover, paragraphs 40-41 and 77 of the originally filed Specification, as quoted above, describe how this ordered combination of limitations is not conventional. Accordingly, amended independent claims 1 and 11 are directed to an inventive concept and should not be rejected under 35 U.S.C. § 101. 
Examiner states: Examiner respectfully disagrees. The claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) obtaining a list, distributing said list, iterating through a graph, processing nodes, determining output nodes, consolidating data, and assigning input nodes. This judicial exception is not integrated into a practical application because merely determining, consolidating, assigning, are abstract. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because having a list and data generically processed on computing systems does not improve upon the art. Under MPEP § 2106. 04( d)( 1 ), an improvement in the functioning of a computer or other technology is an example of integrating the abstract concept into a practical application. As discussed above, considering processing, determining, consolidating, and assigning steps recite a metal process. Further, in as much as Applicant is arguing that the use of a distributed computing to perform such steps is an improvement, this is an improvement to the abstract idea of processing a graph that also can be implemented mentally. We consider the recitation of multiple nodes performing the process as merely reciting use of a computer as a tool to implement the abstract concept. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). Our reviewing court said "the mere automation of manual processes using generic computers' ... 'does not constitute a patentable improvement in computer technology." Trading Techs. Int 'l Inc. v. IBG LLC, 921 F.3d 13 78, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. WestlakeServs., 859 F.3d 104 4, 1055 (Fed. Cir. 2017)). USPTO examination procedure also requires that "the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology" MPEP § 2106.05(a). Therefore, for these reasons, Examiner maintains previous 101 rejection. Further arguments directed to the other dependent claims have been addressed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 4-12, 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process, machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2.  Step 2 is a two prong inquiry.  Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case claims 1-20 recite mental processes as applied to resource selection. Since the claims are directed toward a judicial exception, analysis flows to prong two.  Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the steps merely describe steps of traversing a graph.  For example, claim 1 generally recites obtaining a list, performing an iteration, determining a set of output nodes, consolidating the first data, assigning the set of input nodes, and outputting second data. Additionally, the dependent claims merely provided further descriptions describing such graph. This step describes a mental process.
Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B.  Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination.  In this case, the process, machine and manufacture each at most comprise a computer infrastructure, a processor, a computer usable storage device, and a computer system comprising a CPU, a computer readable memory and a computer readable storage media. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations.  Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include stopping conditions, filtering, applying criteria, and using a type of function. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 7, 8, 11, 12, 15-18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler (Pat. No. US 10,606,892) in view of Wholey (Pub. No. US 2017/0039245) in view of Srinivas (Pub. No. US 2020/0257731) in view of Pan (Pub. No. US 2021/0097079) in further view of Mozes (Pub. No. US 2017/0308809).
Claim 1, Broecheler teaches “a distributed system comprising: multiple processing nodes, comprising processors and non-transitory computer-readable media storing computing instructions that, when executed on the processors ([Fig. 2] node clusters), cause the processors collectively to perform: receiving a set of input nodes ([Fig. 1A] vertices as nodes) and a set of criteria ([Fig. 5, Lines 10-16] query criteria);  obtaining an adjacency list representing a large connected component ([Fig. 3, Lines 18-20] In some embodiments, one or more vertices of the graph database are designated as a super-vertex. For example, a vertex that is connected to a large number of edges and/or other vertices is a super-vertex.), wherein the large connected component comprises nodes, edges, and edge metadata ([Fig. 1C, 1E] vertices, edges, and edge metadata as weights/relationships), wherein a quantity of the nodes of the large connected component exceeds 1 billion (Srinivas teaches [0035] FIG. 1, the graph database structures used by organizations may have billions of nodes and edges; in other words, they are truly massive.), wherein the adjacency list is distributed across the multiple processing nodes ([Col. 13, Lines 24-26] At 704, a portion of the detected super-vertex is partitioned to one or more vertex representatives assigned to one or more remote nodes.), and  wherein the nodes of the large connected component comprises the input nodes ([Fig. 1E] graphs made up of input nodes), and wherein each of the multiple processing nodes comprises a respective one of the processors ([Col. 4, Line 6- 9] Each node may include a computer /server and/or storage.); performing iterations of traversing the large connected component until a stopping condition is satisfied, by, for each of the iterations: processing the set of the input nodes at the multiple processing nodes using the set of criteria to generate first data at the multiple processing nodes ([Col. 20-63] At 804, nodes required to process the database query are identified… For example, each remote node assigned to each of the vertex representatives is instructed to traverse/process its portion and provide its result (i.e. “first data”) back to the main vertex.); consolidating the first data from the multiple processing nodes to a first processing node of the multiple processing nodes; processing the first data at the first processing node ([Col. 16, lines 33-44] At 808, a result of the database query is returned. In some embodiments, returning the result includes combining and/or processing results received from one or more nodes to determine a final result to be returned as a result to the database query. In some cases, by dividing required processing of the query amongst a plurality of different nodes and then combining the results, more efficient processing is achieved due to distributed processing. In some embodiments, by allowing data of the super-vertex to be obtained/traversed from a local vertex representative rather than from a main node assigned to the super-vertex, more efficient query processing has been achieved.).”
However, Broecheler may not explicitly continuing processing based upon the returned query.
Wholey teaches performing multiple iterations such that “performing multiple iterations … until a stopping condition is satisfied, by, for each of the multiple iterations… outputting second data based on the first data received and processed at the first processing node during the multiple iterations ([0075] System 102 executes the query by intermittently (or periodically) executing a dataflow graph that represents the query. In this example, the dataflow graph includes executable computer code to implement the query. Based on execution of the query, system 102 generates (704) initial results (i.e. results of Broecheler), e.g., information indicative of results of executing the query. System 102 determines (706) if the query will execute at a subsequent time. For example, system 102 makes this determination based on a query stop time (i.e. stopping condition) in the query specification. If system 102 determines that the query will not execute at a subsequent time, system 102 sets (708) the initial results of the query execution to be final results. If system 102 determines that the query will execute at a subsequent time, system 102 re-executes (710) the query. Based on re-execution of the query, system 102 generates (712) intermediate results by aggregating the results of the re-execution with prior results (e.g., the initial results of Broecheler) of executing the query on data items that previously appeared in the stream of real-time data. In an example, as the query is being executed, system 102 generates the intermediate results, e.g., to later be aggregated with subsequent results. In this example, a user (e.g., a business analyst) may want to see and review the intermediate results, e.g., to determine which cards or transactions are at risk. In this example, system 102 transmits to a client device of the user the intermediate results of query execution, prior to completion of execution of the query.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wholey with the teachings of Broecheler in order to provide a system that teaches multiple iterations. The motivation for applying Wholey teaching with Broecheler teaching is to provide a system that allows for improved search by utilizing a previous iteration. Broecheler, Wholey are analogous art directed towards graph processing. Together Broecheler, Wholey teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wholey with the teachings of Broecheler by known methods and gained expected results. 
However, Broecheler may not explicitly provide details of traversing the graph.
Pan teaches “determining a set of output nodes such that each output node of the set of output nodes is one hop from a respective input node of the set of the input nodes; assigning the set of the input nodes for a subsequent iteration of the multiple  iterations based on the set of output nodes when the stopping condition is not satisfied ([0063] after the adjacent node 6 of node 2 is found; continue to search for an adjacent node of node 6; then the adjacent node 7 of node 6 is found from the search. The node 7 is a destination, so the search terminates. The path 1: 1.fwdarw.1 2.fwdarw.1 2 6.fwdarw.1 2 6 7 is obtained, and the path 1 is the accessible path from node 1 to node 7 (i.e. set of output nodes one hop from another respective input node). Next, return the upper-level node from node 7 level by level (i.e. subsequent iteration), search for other adjacent points of nodes 6, 2, and find no other adjacent points. After the search for nodes 6 and 2 is completed, both node 6 and node 2 may be placed in the termination condition set. Finally, after it is found that node 2 does not have any other adjacent points, the search will return from node 2 to the upper-level node, namely node 1.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pan with the teachings of Broecheler in order to provide a system that teaches details of iterating through a graph. The motivation for applying Pan teaching with Broecheler, Wholey teaching is to provide a system that allows for improved search. Broecheler, Pan are analogous art directed towards graph processing. Together Broecheler, Wholey, Pan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Pan with the teachings of Broecheler, Wholey by known methods and gained expected results. 
However, the combination may not explicitly teach during an iteration.
Mozes teaches “outputting second data based on the first data received and processed at the first processing node during the one or more iterations ([0072] FIG. 3 graphically illustrates an example embodiment of an intra-partition process 300 of distributing and processing a data partition across multiple processing nodes of available modeling resources. As shown in FIG. 3, data slices of partition #1 are distributed across N processing nodes 310 of the available modeling resources (i.e., across processing nodes 1 to N). Each processing node processes a slice of data partition #1 and provides the result to an aggregate processing node 320. Many algorithms use synchronization and communication to build the model when running in parallel. That is, there are iterations that occur to build a single model, and each iteration starts with global information from the previous iteration. The aggregate processing node 320 aggregates all of the results from the processing nodes 1 to N into a data mining model 330 (i.e. second data) for data partition #1. Such a process 300 may be serially repeated for each data partition in a set of training data to generate multiple data mining models that are then aggregated into a composite model object. The resultant composite model object may be persisted in data cache (e.g., persistent data cache 180 of FIG. 1).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mozes with the teachings of Broecheler, Wholey, Pan in order to provide a system that teaches results may be further processed. The motivation for Mozes teaching with Broecheler, Wholey, Pan teaching is to provide a system that allows for improved output. Broecheler, Pan, Mozes are analogous art directed towards processing graphs. Together Broecheler, Wholey, Pan, Mozes, Srinivas teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mozes with the teachings of Broecheler, Wholey, Pan, Srinivas by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Broecheler teaches “the distributed system of claim 1, wherein the set of criteria comprises at least one of: a set of node criteria; or a set of edge criteria ([Col. 10-15] At 302, vertex-centric indices for a graph database are generated. Graph database queries are often formed from the perspective of a vertex. For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria.).
Claim 5, the combination teaches the claim, wherein Broecheler teaches “the distributed system of claim 1, wherein the edge metadata comprises a weight associated with each of the edges ([Fig. 1D] edge with weight)”.
Claim 7, the combination teaches the claim, wherein Broecheler teaches “the distributed system of claim 1, wherein processing the set of input nodes at the multiple processing nodes further comprises: filtering the input nodes based on a set of node criteria of the set of criteria ([Col. 10-15] At 302, vertex-centric indices for a graph database are generated. Graph database queries are often formed from the perspective of a vertex. For example, a query may desire to identify edges of a particular vertex that match the query. In another example, a query may desire to identify an adjacent/neighbor vertex connected to the subject vertex that matches the query criteria.).
Claim 8, the combination teaches the claim, wherein Pan teaches “the distributed system of claim 7, wherein determining the set of output nodes further comprises: applying a set of edge criteria of the set of criteria to determine the set of output nodes ([Fig. 6A] connections of weight determine path of nodes)”.
Rational to claim 1 is applied here.
Claim 11, “a method comprising: receiving a set of input nodes and a set of criteria; obtaining an adjacency list representing a large connected component, wherein the large connected component comprises nodes, edges, and edge metadata, wherein a quantity of the nodes of the large connected component exceeds 1 billion, wherein the adjacency list is distributed across multiple processing nodes of a distributed system, and wherein the nodes of the large connected component comprise the input nodes; performing one or more iterations of traversing the large connected component until a stopping condition is satisfied, by, for each of the multiple iterations: processing a set of input nodes at the multiple processing nodes using the set of criteria to generate first data at the multiple processing nodes; determining a set of output nodes such that each output node of the set of output nodes is one hop from a respective input node of the set of input nodes; consolidating the first data from the multiple processing nodes to a first processing node of the multiple processing nodes; processing the first data at the first processing node; and assigning the set of input nodes for a subsequent iteration of the multiple iterations based on the set of output nodes when the stopping condition is not satisfied; and outputting second data based on the first data received and processed at the first processing node during the multiple iterations” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 12. The method of claim 11, wherein the set of criteria comprises at least one of: a set of node criteria; or a set of edge criteria” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 15, “the method of claim 11, wherein the edge metadata comprises a weight associated with each of the edges” is similar to claim 5 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 11, wherein: the set of criteria comprises a depth limit; the stopping condition is satisfied when a quantity of the multiple iterations equals the depth limit; and the stopping condition is satisfied when the set of input nodes is empty for an iteration of the multiple iterations” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 17, “the method of claim 11, wherein processing the set of the input nodes at the multiple processing nodes further comprises: filtering the input nodes based on a set of node criteria of the set of criteria” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 18, “the method of claim 17, wherein determining the set of output nodes further comprises:
applying a set of edge criteria of the set of criteria to determine the set of output nodes” is similar to claim 8 and therefore rejected with the same references and citations.
Claim 21, the combination teaches the claim, wherein The method of claim 11, wherein Broecheler  teaches “the set of criteria comprises: a set of node criteria  ([Col. 10, Lines 46-55] “At 506, based on the calculated total weight value calculated for each candidate node, one of the candidate nodes is selected as the selected node to be assigned the new vertex. In some embodiments, selecting the selected node includes selecting the node that is associated with the total weight value that indicates the strongest relationship with the new vertex”); and a set of edge criteria ([Col. 9, Lines 22-30] At 404, based on the received database queries, traversal patterns are identified. For example, the database queries have been formed with respect to a specific vertex and/or edge and in order to extract commonalities between database queries, the underlying traversal patterns of the database queries are determined. For example, the type and/or properties of vertices and/or edges queried and/or required to be traversed to process the database query are extracted without specific vertex or edge identifiers.).
Claim 22, “the distributed system of claim 1, wherein the set of criteria comprises: a set of node criteria; and a set of edge criteria” is similar to claim 21 and therefore rejected with the same references and citations.
Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Srinivas in view of Wholey in view of Pan in view of Mozes in further view of Venolia (Pub. No. US 2007/0011659).
Claim 4, the combination may not explicitly teach the limitations.
Venolia teaches “the distributed system of claim 1, wherein the edge metadata comprises a respective confidence score associated with each of the edges ([0083] Another use for edge weightings is to indicate a confidence score. In the case of a recognizer, confidence of the relationship can be indicated or otherwise factored into edge weight.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Venolia with the teachings of Broecheler, Wholey, Pan, Mozes Srinivas in order to provide a system that teaches confidence scores. The motivation for applying Venolia teaching with Broecheler, Wholey, Pan, Mozes Srinivas teaching is to provide a system that allows for weights to be represented as confidence score for the purposes of design choice. Broecheler, Wholey, Pan, Mozes Srinivas, Venolia are analogous art directed towards processing graphs. Together Broecheler, Wholey,  Pan, Mozes Srinivas, Venolia teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Venolia with the teachings of Broecheler, Wholey Pan, Mozes Srinivas by known methods and gained expected results. 
Claim 14, “the method of claim 11, wherein the edge metadata comprises a respective confidence score associated with each of the edges” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Wholey in view of Srinivas in view of Pan in view of Mozes in further view of Dippenaar (Pat. No. US 9,172,621).
Claim 6, the combination may not explicitly teach the limitations.
Dippenaar teaches “the distributed system of claim 1, wherein: the set of criteria comprises a depth limit ([Col. 5 Line 60-Col. 6 Line 4] Node-level authorization information maintained for the AMG in some embodiments may include a "query depth limit" indicating a limit on the number of graph edges that may be traversed to respond to a request from a given resource represented by a node in the AMG, and thereby placing constraints on how much information can be obtained programmatically by the resource. For example, by default, in one embodiment the query depth limit may be set to three, so that a given resource R represented by a node N in an AMG may only have access to configuration information that can be obtained by traversing the graph no further than three hops (edges) away from N.); the stopping condition is satisfied when a quantity of the one or more iterations equals the depth limit; and the stopping condition is satisfied when the set of input nodes is empty for an iteration of the one or more iterations (Pan teaches [0063] “after the adjacent node 6 of node 2 is found; continue to search for an adjacent node of node 6; then the adjacent node 7 of node 6 is found from the search. The node 7 is a destination, so the search terminates. The path 1: 1.fwdarw.1 2.fwdarw.1 2 6.fwdarw.1 2 6 7 is obtained, and the path 1 is the accessible path from node 1 to node 7 (i.e. set of output nodes one hop from another respective input node). Next, return the upper-level node from node 7 level by level (i.e. subsequent iteration), search for other adjacent points of nodes 6, 2, and find no other adjacent points. After the search for nodes 6 and 2 is completed, both node 6 and node 2 may be placed in the termination condition set. Finally, after it is found that node 2 does not have any other adjacent points, the search will return from node 2 to the upper-level node, namely node 1.” Examiner notes when a node is visited, it may be placed in a termination list and therefore interpreted as empty)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dippenaar with the teachings of Broecheler, Wholey, Pan, Mozes Srinivas in order to provide a system that teaches a depth limit associated with a query. The motivation for applying Dippenaar teaching with Broecheler, Wholey, Pan, Mozes Srinivas teaching is to provide a system that allows for limiting the length of search for the purposes of load control. Broecheler, Wholey, Pan, Mozes Srinivas, Dippenaar are analogous art directed towards processing graphs. Together Broecheler, Wholey, Pan, Mozes Srinivas, Dippenaar teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dippenaar with the teachings of Broecheler, Wholey, Pan, Mozes Srinivas by known methods and gained expected results. 
Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Broecheler in view of Wholey in view of Srinivas in view of Pan in view of Mozes in further view of Li (Pub. No. US 2021/0109905).
Claim 9, the combination may not explicitly teach the limitations.
Li teaches “the distributed system of claim 8, wherein filtering the input nodes and applying the set of edge criteria to determine the set of output nodes are performed using a map function of a map-reduce framework ([0024] 4. The system and method provides a universal programming model for interacting with both the first and second databases storing the graph data and the metrics data, wherein the universal programming model comprises an improved version of Map-Reduce.TM. programming for both traversal of the graph data and operations on the metrics data. In Map-Reduce programming, an application is divided into one or more Map tasks that perform filtering and sorting, and/or one or more Reduce tasks that perform summary operations. Map-Reduce programming is well known for supporting graph traversal (for example, Gremlin.TM.) and time-series operations (for example, Spark.TM.). Moreover, Map-Reduce programming is well known for its ability to orchestrate executions of tasks in a pipeline and/or in parallel, while handling any dependencies (for example, Hadoop.TM.). Finally, Map-Reduce programming is well known for simplifying the query language while expressing complex tasks.)”.
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Li with the teachings of Broecheler, Wholey, Pan, Mozes Srinivas in order to provide a system that teaches map-reduce functions. The motivation for applying for applying Li teaching with Broecheler, Wholey, Pan, Mozes Srinivas teaching is to provide a system that allows for utilizing design choice libraries in order to process graphs. Broecheler, Wholey, Pan, Mozes Srinivas, Li are analogous art directed towards processing graphs. Together Broecheler, Wholey, Pan, Mozes Srinivas, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Broecheler, Wholey, Pan, Mozes Srinivas by known methods and gained expected results. 
Claim 10, the combination may not explicitly teach the limitations.
Li teaches “the distributed system of claim 9, wherein consolidating the first data from the multiple processing nodes to the first processing node and processing the first data at the first processing node are performed using a reduce function of the map-reduce framework ([0024] 4. The system and method provides a universal programming model for interacting with both the first and second databases storing the graph data and the metrics data, wherein the universal programming model comprises an improved version of Map-Reduce.TM. programming for both traversal of the graph data and operations on the metrics data. In Map-Reduce programming, an application is divided into one or more Map tasks that perform filtering and sorting, and/or one or more Reduce tasks that perform summary operations (i.e. performed at aggregation node). Map-Reduce programming is well known for supporting graph traversal (for example, Gremlin.TM.) and time-series operations (for example, Spark.TM.). Moreover, Map-Reduce programming is well known for its ability to orchestrate executions of tasks in a pipeline and/or in parallel, while handling any dependencies (for example, Hadoop.TM.). Finally, Map-Reduce programming is well known for simplifying the query language while expressing complex tasks.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Li with the teachings of Broecheler, Pan, Mozes Srinivas in order to provide a system that teaches map-reduce functions. The motivation for applying for applying Li teaching with Broecheler, Pan, Mozes Srinivas teaching is to provide a system that allows for utilizing design choice libraries in order to process graphs at an aggregation node as taught by Broecheler. Broecheler, Pan, Mozes Srinivas, Li are analogous art directed towards processing graphs. Together Broecheler, Pan, Mozes Srinivas, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Broecheler, Pan, Mozes Srinivas by known methods and gained expected results. 
Claim 19, “the method of claim 18, wherein filtering the input nodes and applying the set of edge criteria to determine the set of output nodes are performed using a map function of a map-reduce framework” is similar to claim 9 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 19, wherein consolidating the first data from the multiple processing nodes to the first processing node and processing the first data at the first processing node are performed using a reduce function of the map-reduce framework” is similar to claim 10 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199